DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The claimed limitation of “…the sensor is a pressure sensor” is previously stated as a duplicate recitation of the limitation of “…a pressure sensor configured to monitor the pressure…” as stated in independent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation "the sensor" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claims.  The limitation will be read as “the pressure sensor…” upon further examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 17-20   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuki et al (US 20190343444 A1).
In regards to claim 1, Yabuki et al teaches a toilet adapted to measure the amount of excreta (i.e. urine) received comprising: a bowl (30) adapted to receive excreta (Paragraph 0037; Figure 4); a volume (i.e. weight) of flush water (36, i.e. collected water) into which the excreta is received after being received by the bowl (30) (Paragraph 0025); and a pressure sensor (31, i.e. load sensor) configured to monitor the pressure exerted by the flush water (36) and any excreta therein (Paragraph 0026); wherein data (32, i.e. CPU included in the sensor uses data stored in the memory to generate data including information related to the urination amount to output the generated data; Paragraph 0026) from monitoring the pressure of the flush water (36) is used to determine the weight or volume of the excreta received by the bowl (30) (i.e. 
As best understood in regards to claim 2, Yabuki et al teaches wherein the pressure sensor (31) is in contact with the flush water (36) (wherein the pressure sensor is installed in the toilet - Paragraph 0037; Figure 5).
As best understood in regards to claim 3, Yabuki et al teaches wherein the pressure sensor (31) is separated from the flush water (36) by a waterproof barrier that allows the pressure sensor (31) to monitor the property of the flush water (36) (Paragraph 0037; Figure 5).
As best understood in regards to claim 4, Yabuki et al teaches wherein the sensor (31) is a pressure sensor (Paragraph 0026).
As best understood in regards to claim 5, Yabuki et al teaches wherein the pressure sensor (31) is a pressure transducer (Paragraph 0026).
As best understood in regards to claim 6, Yabuki et al teaches wherein the pressure sensor (31) is on a wall which contains the flush water (36) within the toilet (30) (Paragraph 0025; Figure 5).
As best understood in regards to claim 7, Yabuki et al teaches wherein the pressure sensor (31) is located at least partially below the top surface of the flush water (36) (Paragraph 0037; Figure 5).
As best understood in regards to claim 8, Yabuki et al teaches wherein the pressure sensor (31) is located in a chamber (See Figure 5) and the pressure in the chamber is affected by the pressure exerted by the flush water (36) (Paragraph 0026).

In regards to claim 10, Yabuki et al teaches wherein data about the volume of the excreta is used to determine the volume of one type of excreta when more than one type of excreta is received by the toilet (30) (Paragraph 0037).
In regards to claim 11, Yabuki et al teaches wherein data about the volume of the excreta is used to determine part of a urination profile (i.e. health status based on flow of urine via evaluation result processing section (28); Paragraphs 0043 & 0045).

In regards to claim 17, Yabuki et al teaches a method for determining a urine characteristic from an excreta event comprising: providing a toilet comprising: a bowl (30, i.e. toilet tool) adapted to receive excreta (i.e. urine) (Paragraph 0037; Figure 4); a volume (i.e. weight) of flush water(36, i.e. collected water) into which the excreta is received after being received by the bowl (30) (Paragraph 0025); and a pressure sensor (31, i.e. load sensor) configured to monitor the pressure exerted by the flush water (36) and any excreta therein (Paragraph 0026); monitoring the volume of flush water (36) during a time period (via timer (3) being used by the CPU to measure urination time) that overlaps an excreta event (Paragraph 0029); analyzing (via urination amount measurement device) how the volume of the flush water (36) changes as a result of excreta being deposited into the bowl (30) (Paragraph 0029); identifying a volume change feature of the data from the monitoring that correspond with a urination event; and using the volume change feature that corresponds with a urination event to 
In regards to claim 18, Yabuki et al teaches wherein the urine characteristic comprises a urine flow rate (Paragraph 0045).
In regards to claim 19, Yabuki et al teaches wherein the urine characteristic comprises an amount of urine deposited into the toilet (30) during the period of time associated with the volume change feature (Paragraphs 0029 & 0048).
In regards to claim 20, Yabuki et al teaches further comprising a second volume change feature that correspond with a urination event and wherein the second volume change feature is also used to determine the urine characteristic from the excreta event (Paragraphs 0037 & 0048).

Allowable Subject Matter
Claim 16 is allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 12, Yabuki et al teaches a toilet adapted to measure the amount of excreta (i.e. urine) received comprising: a bowl (30) adapted to receive excreta (Paragraph 0037; Figure 4); a volume (i.e. weight) of flush water (36, i.e. collected water) into which the excreta is received after being received by the bowl (30) (Paragraph 0025); and a pressure sensor (31, i.e. load sensor) configured .
	However Yabuki et al does not teach the structural limitations of the toilet being adapted to measure the amount of excreta received further comprising a flush water volume regulator for regulating the amount of flush water wherein the flush water volume regulator receives data from the pressure sensor to determine the volume of flush water present in the toilet and adjusts the amount of flush water in the toilet to a preferred volume in combination with the remaining limitations of independent claim 1. The remaining claims are allowed due to their dependency.

	In the Examiner’s opinion in regards to claim 16, Yabuki et al teaches a toilet adapted to measure the amount of excreta (i.e. urine) received comprising: a bowl (30) adapted to receive excreta (Paragraph 0037; Figure 4); a volume (i.e. weight) of flush water (36, i.e. collected water) into which the excreta is received after being received by the bowl (30) (Paragraph 0025); and a pressure sensor (31, i.e. load sensor) configured to monitor the pressure exerted by the flush water (36) and any excreta therein (Paragraph 0026).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al (US 20170191859 A1) - This invention relates to toilets being capable of detecting the volume of material added to the toilet bowl.
Cha et al (US 20110265576 A1) - The present invention relates to a uroflowmeter, and more particularly to a uroflowmeter attachable to a toilet capable of diagnosing a BPH (benign prostatic hypertrophy) with high reliability and convenience in a sanitary way without the constraints of a space by checking the urinary flow rate of a patient.
Carter et al (US 4554687 A) - This invention relates to urine flow meters and particularly to a urine flow meter having a toilet mounted collector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856